IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 53 WM 2014
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
LARRY J. BOYD JR.,            :
                              :
                Petitioner    :


                                        ORDER


PER CURIAM
      AND NOW, this 19th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was

negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122. The Prothonotary is directed to DOCKET the Petition for Allowance

of Appeal, which was appended to the present filing, within 48 hours of this order.